Citation Nr: 0816604	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  94-37 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to May 
18, 2000, and a combined rating in excess of 20 percent from 
May 18, 2000, for residuals of a right wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1955 to November 1959.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
1993 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia, which denied 
a compensable rating for the veteran's service-connected 
right wrist disability.  In May 1997 a hearing was held 
before the undersigned.  In July 1997, the Board remanded the 
claim for additional development.  In March 1999, the RO 
granted a 10 percent rating for the right wrist disability, 
effective January 29, 1993 (the date of the claim for 
increased rating).  In October 1999, the Board once again 
remanded the claim for additional development.  In July 2002, 
the Board undertook additional development of the evidence 
under 38 C.F.R. § 19.9(a)(2).  In August 2003 and April 2007, 
the Board again remanded the claim for additional 
development.  By rating decision dated in December 2007, the 
RO granted an increased rating for the veteran's service-
connected right wrist disability by assigning a separate 10 
percent rating for carpal tunnel syndrome (CTS) of the right 
wrist, effective May 18, 2000.


FINDINGS OF FACT

1.  Prior to May 18, 2000, the veteran's right wrist 
disability was manifested by painful limited motion; 
ankylosis of the wrist was not shown; a neurological disorder 
of the wrist was not shown.

2.  From May 18, 2000, the veteran's right wrist disability 
has been manifested by: complaints of pain and findings of 
painful limited motion but no ankylosis; it has also been 
manifested by CTS which is characterized by sensory responses 
at the upper limits of normal, blunted deep tendon reflexes, 
no atrophy, no reflex sympathetic dystrophy and no complex 
regional pain syndrome, findings consistent with no more than 
mild incomplete paralysis of the median nerve. 



CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent is not warranted for the 
veteran's right wrist disability prior to May 18, 2000.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Codes (Codes) 5214, 5215 (2007).

2.  A combined rating in excess of 20 percent is not 
warranted for the veteran's right wrist disability from May 
18, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R §§ 4.7, 4.71a, 4.124a, Codes 5214, 5215, 8515 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matter addressed herein.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.   Here, the initial 
adjudication preceded enactment of the VCAA.  The veteran was 
provided content-complying notice by letter in February 2004.  
The letter explained the evidence necessary to substantiate 
the claim, the evidence VA was responsible for providing, and 
the evidence the veteran was responsible for providing.  The 
letter also informed the veteran to submit any pertinent 
information or evidence in his possession.  He has had ample 
opportunity to respond.  In a May 2007 letter, the veteran 
was given notice regarding ratings and effective dates of 
awards.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490-91 (2006).  

The Board is aware that the Statement of the Case (SOC) and 
the Supplemental SOCs do not contain the level of specificity 
set forth in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).   However, the Board does not find 
that any such procedural defect constitutes prejudicial error 
in this case because of evidence of actual knowledge on the 
part of the veteran and other documentation in the claims 
file reflecting such notification that a reasonable person 
could be expected to understand what was needed to 
substantiate the claim.   See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).   In this regard, the Board notes the 
veteran's statements during 1993, 1998, 2000, 2005 and 2007 
VA examinations, and 1994 and 1997 personal hearings, which 
indicate an awareness on his part that information 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
veteran's employment and daily life is necessary to 
substantiate a claim for a higher evaluation.   
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim."   Id., slip op. at 12, citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007).   The veteran has had ample 
opportunity to respond/supplement the record.  Neither the 
veteran nor his representative alleges that notice has been 
less than adequate.

Regarding VA's duty to assist, all appropriate development to 
obtain the veteran's pertinent medical records has been 
completed.  All available, pertinent post-service treatment 
records have been obtained, and all evidence constructively 
of record (VA medical records) has been secured.  The veteran 
has not identified any pertinent evidence that remains 
outstanding.  The RO arranged for VA examinations on several 
occasions, including in 1993, 1998, 2000, 2005 and 2007.  The 
veteran provided testimony in support of his claim at a 
hearing before the Board in May 1997.  Evidentiary 
development is complete.  VA's duties to notify and assist 
are met.  Accordingly, the Board will address the merits of 
the claim.

II.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In rating disabilities involving the extremities, a 
distinction is made between the major (dominant) and the 
minor extremities.  As the veteran is right-handed, his right 
wrist is dominant.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Under Code 5215, limitation of motion of the wrist, 
dorsiflexion of either wrist to less than 15 degrees or 
palmar flexion limited in line with the forearm warrants a 
maximum 10 percent rating.  A higher schedular rating 
requires ankylosis.  See 38 C.F.R. § 4.71a, Code 5214.

Under Code 8515, mild incomplete paralysis of the median 
nerve in the major upper extremity is rated as 10 percent 
disabling, moderate incomplete paralysis of the median nerve 
in the major upper extremity is rated as 30 percent 
disabling, and severe incomplete paralysis of the median 
nerve in the major upper extremity is rated 50 percent 
disabling.  Complete paralysis is rated as 70 percent 
disabling.  Complete paralysis is manifested by the 
following: the hand inclined to the ulnar side; the index and 
middle fingers more extended than normal; considerable 
atrophy of the muscles of the thenar eminence; the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective; absence of flexion of index finger and feeble 
flexion of middle finger; an inability to make a fist; the 
index and middle fingers remain extended; an inability to 
flex the distal phalanx of thumb; defective opposition and 
abduction of the thumb, at right angles to the palm; weakened 
wrist flexion; and pain with trophic disturbances.  38 C.F.R. 
§ 4.124a, Code 8515.

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one code is 
duplicative of or overlapping with the symptomatology 
justifying an evaluation under another code.  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994)

An April 1980 rating decision awarded the veteran service 
connection for residuals of a fractured right wrist, rated 
noncompensable.  This award was based on service medical 
records which show complete fracture of the right wrist with 
no residual deformity or limitation of motion and no post-
service medical evidence of neurological deficit (including 
negative Tinel's sign) (see March 1980 VA examination 
report).

In January 1993, the veteran submitted a claim for an 
increased rating.  He reported that he had been treated at 
the Salem VA Medical Center from January 1992 to January 
1993.  These treatment records show the veteran's various 
complaints, including pain, edema and stiffness in the right 
fingers.

A July 1993 VA examination report notes the veteran's history 
of a right wrist fracture during his military service.  It 
was noted that the veteran is right-handed.  Currently, he 
complained of lost grip in his right hand and pain in his 
right wrist.  He wore a brace on his right wrist and hand 
during the day.  Examination of the right wrist revealed no 
swelling; the right wrist measured the same in circumference 
as the left wrist.  No deformity of the right wrist was 
noted; no loss of muscle mass compared to the left upper 
extremity was noted.  The right wrist was tender to 
palpation.  Range of motion testing was not completed because 
the veteran acted as though he was in such extreme pain that 
he was unable to move his wrist or fingers.  X-rays of the 
right wrist were normal. 

An October 1993 VA hospitalization report notes that the 
veteran was admitted for vertigo and near syncopal episode.  
At that time, neurological examination revealed no sensory 
defects except in the right patellar area.

During a September 1994 personal hearing, the veteran 
testified that he had pain which made it difficult to move 
his fingers and thumb.  He stated that he wore a brace on his 
wrist and hand.  During the May 1997 hearing before the 
undersigned, the veteran testified that his right wrist was 
stiff and painful.  It felt like his "flesh was turning."  
He reported problems gripping and grasping objects.  He also 
complained of swelling which was more pronounced when he did 
not wear his wrist brace.  In addition, the veteran 
complained of occasional numbness and tingling in his right 
upper extremity. 

VA orthopedic clinic notes dated from January 1996 to May 
1996 show that the veteran was seen for various complaints, 
including right wrist pain.  In January 1996, examination 
revealed some wrist stiffness, but the veteran was noted to 
have reasonably good functional motion.

An August 1997 statement from Dr. L.B. notes that the veteran 
was seen with complaints of pain, fatigability, 
incoordination and swelling with the use of his right hand.  
Examination of the right wrist revealed that dorsiflexion was 
limited to 20 degrees and palmar flexion was limited to 30 
degrees.  Radial and ulnar deviation was severely limited.  
Grip strength of the right hand was 3/5.  It was recommended 
that the veteran continue using his wrist brace, taking 
analgesics and exercising his wrist.

A November 1998 VA examination report notes the veteran's 
complaints of swelling, instability, fatigability, weakness 
and pain in his right wrist, which was worse with prolonged 
use of the right wrist.  He said that wearing a brace helps.  
Examination of the right wrist revealed swelling, tenderness 
and deformity.  The veteran's fingers were also swollen and 
he was unable to make a fist.  Active range of motion of the 
right wrist was: dorsiflexion to 40 degrees; palmar flexion 
to 40 degrees; radial deviation to 17 degrees; and ulnar 
deviation to 24 degrees.  After fatiguing, range of motion 
was: dorsiflexion to 28 degrees; palmar flexion to 
35 degrees; radial deviation to 15 degrees; and ulnar 
deviation to 28 degrees.  All ranges of motion were noted to 
be limited by pain.  X-rays of the right wrist and hand 
showed no evidence of an old or recent fracture or 
dislocation.  There was no evidence of arthritis.  

A May 18, 2000 VA neurological examination report notes that 
nerve conduction studies revealed prolongation of distal 
latency in the motor segment of the right median nerve 
measuring 5.4 milliseconds, which was consistent with right 
carpal tunnel syndrome.  There was no evidence of reflex 
sympathetic dystrophy or complex regional pain syndrome.  
Sensory testing revealed a blunted sensation to light touch 
and pinprick.  Specifically, sensory testing from across the 
wrist to the index finger showed a distal latency at the 
upper limits of normal.  No obvious dermatomal sensory 
defects were noted.  No abnormal redness or obvious 
anatomical changes or differences in capillary refill were 
noted.  Deep tendon reflexes were diffusely blunted and rated 
absent to trace.  No significant muscle atrophy was 
appreciated.  In a June 2000 addendum to the examination 
report, the VA examiner characterized the veteran's CTS as 
"mild," with no other evidence of nerve entrapment or 
peripheral neuropathy.

In an undated opinion, the VA neurologist who conducted the 
May 2000 VA examination indicated that he reviewed the May 
2000 examination report and opined that it was at least as 
likely as not that the veteran's right carpal tunnel syndrome 
is a residual of his service-connected right wrist fracture.

A February 2005 VA neurological examination report notes that 
Tinel's sign (a test performed by percussing over the nerve) 
was negative for the right wrist.  No nerve conduction 
studies were conducted.  Testing for light touch and pain 
revealed peripheral neuropathy of the right fingers and hand 
to one centimeter above the wrist.  The examiner did not 
indicate whether the peripheral neuropathy is a residual of 
the veteran's service-connected right wrist fracture, and did 
not reconcile his findings with those of the May 2000 VA 
examiner.  X-rays of the right wrist obtained in February 
2005 were normal.

A May 2007 neurological examination report notes the 
veteran's complaints of pain, weakness, stiffness, swelling, 
instability, locking, and fatigability in the right wrist.  
In addition, the veteran complained of numbness and tingling 
in the right wrist since the 1970's.  He also described 
flare-ups and reported using a brace for his wrist.  He 
indicated that he stopped working in 1989.  Upon examination, 
the right wrist was swollen and tender.  Deformity and 
crepitus were noted.  Active range of motion, with pain, was: 
dorsiflexion to 30 degrees; palmar flexion to 40 degrees; 
radial deviation to 8 degrees; and ulnar deviation to 30 
degrees.  After fatiguing, range of motion was: dorsiflexion 
to 40 degrees; palmar flexion to 47 degrees; radial deviation 
to 12 degrees; and ulnar deviation to 35 degrees.  The 
examiner stated that there was no additional decrease in 
range of motion or joint function (due to weakness, etc.) 
other than what was noted above.  Strength testing showed the 
right upper extremity and grip to be weaker than the left.  
Pulses, reflexes, hair growth and warmth were normal.  
Tinel's sign was positive on the right and negative on the 
left.  After reviewing the evidence of record, including the 
May 2000 and February 2005 VA examination reports, the VA 
examiner essentially stated that May 2000 neurological 
examination that shows that the veteran has CTS is 
"conclusive evidence that the veteran does have carpal 
tunnel syndrome of the right wrist, more likely than not due 
to his old fracture."  The examiner further pointed out that 
on current examination, Tinel's sign was positive, indicating 
CTS.  

Records from the Social Security Administration (SSA) show 
that the veteran had been rated as disabled, with affective 
disorders noted as his primary disability and mental 
retardation noted as a secondary disability, effective 
January 1987.

A.  A rating in excess of 10 percent prior to May 18, 2000

Prior to May 18, 2000, the veteran's right wrist disability 
was rated 10 percent disabling under Code 5215 for limitation 
of motion of the wrist.  The veteran's right wrist disability 
is already rated at the maximum under Code 5215 for the 
period at issue.  A higher schedular rating requires 
ankylosis.  See 38 C.F.R. § 4.71a, Code 5214.  Throughout the 
period at issue, the veteran maintained some range of motion 
in his wrist.  (Although on one occasion during a July 1993 
VA examination the veteran acted as though he was in such 
extreme pain that he was unable to move his wrist or fingers, 
the Board notes that the same examination revealed no 
findings of deformity of the right wrist or loss of muscle 
mass compared to the left upper extremity, as would be 
expected if the veteran was truly unable to move his wrist.  
In addition, X-rays at that time were negative.)  Since 
ankylosis of the wrist is not shown, Code 5214 does not 
apply.

As noted above, it is also possible to assign a separate 
rating under Code 8515 for CTS.  Prior to May 18, 2000, there 
was no objective evidence of CTS.  Neurological examinations 
prior to the veteran's claim for increase had been negative 
(see, e.g. March 1980 VA examination report).  Moreover, an 
October 1993 VA examination was negative.  Consequently a 
separate rating for CTS under Code 8515 was not warranted 
prior to May 18, 2000.

B.  A combined rating in excess of 20 percent from May 18, 
2000

With respect to limitation of motion, the Board once again 
notes that the veteran's right wrist disability is already 
rated at the maximum under Code 5215.  A higher schedular 
rating requires ankylosis.  See 38 C.F.R. § 4.71a, Code 5214.  
Throughout the period at issue, the veteran has maintained 
some range of motion in his wrist.  Since ankylosis of the 
wrist is not shown, Code 5214 does not apply.

In addition, effective May 18, 2000, a separate 10 percent 
rating under Code 8515 has been assigned for CTS, based on a 
May 18, 2000 VA examination finding of mild CTS.  As noted 
above, nerve conduction testing in May 2000 revealed mild 
CTS, but no other evidence of nerve entrapment or peripheral 
neuropathy.  Specifically, sensory testing from across the 
wrist to the index finger showed a distal latency at the 
upper limits of normal.  Deep tendon reflexes were blunted; 
however, no atrophy, reflex sympathetic dystrophy, or complex 
regional pain syndrome was noted.  These findings are 
consistent with no more than mild incomplete paralysis of the 
median nerve under Code 8515.  Hence, the preponderance of 
the evidence is against a rating in excess of 10 percent 
under Code 8515 for the period from May 18, 2000.  

C.  Extra-schedular Rating

As the veteran's right wrist disability is rated at the 
maximum schedular rating under Code 5215, the Board must also 
consider whether referral for extra-schedular consideration 
(under 38 C.F.R. § 3.321) is indicated.  The record shows 
that the veteran was awarded SSA disability benefits, 
effective January 1987; however, he was found to be disabled 
because of his affective disorders and mental retardation, 
rather than his right wrist disability.  As the record does 
not show that the right wrist disability caused marked 
interference with employment or required frequent 
hospitalization, or involved any other factors of such 
gravity that would render the regular schedular criteria 
inadequate, the Board finds that referral for extra-schedular 
consideration is not warranted.  

D.  Conclusion

In conclusion, the Board found no distinct period during 
which the criteria for a higher (in excess of 10 percent 
prior to May 18, 2000, and in excess of 20 percent from May 
18, 2000) rating were met.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The Board has considered the evidentiary 
rule requiring that reasonable doubt be resolved in a 
claimant's favor (38 C.F.R. § 3.102).  However, as the 
preponderance of the evidence is against this claim, that 
rule does not apply.


ORDER

A rating in excess of 10 percent prior to May 18, 2000, and a 
combined rating in excess of 20 percent from that date, for 
residuals of a right wrist fracture is denied.

____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


